                 Case 2:19-cv-00104-APG-BNW Document 33 Filed 09/15/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


David J. Cornell
                                                       JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                                Plaintiff,
         v.                                            Case Number: 2:19-cv-00104-APG-BNW
Nancy A. Berryhill,
Acting Commissioner of Social Security

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Plaintiff David Cornell’s attorneys, Daley Disability Law, P.C., is awarded attorney’s fees under 42 U.S.C. §
406(b) in the amount of $30,734.50. I FURTHER ORDER Daley Disability Law, P.C. to reimburse plaintiff
David Cornell the amount of $6,000.00 for EAJA fees previously paid by the Commissioner.




         9/15/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
